 

Exhibit 10.4

 



September 3, 2020

 

Tailwind Acquisition Corp.
1545 Courtney Ave

Los Angeles, California 90046

 

Re:            Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Tailwind Acquisition Corp., a Delaware corporation (the “Company”)
and Jefferies LLC, as representative (the “Representative”) of the several
underwriters (the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”) of 34,500,000 of the Company’s units (including
4,500,000 units that may be purchased pursuant to the Underwriters’ option to
purchase additional units, the “Units”), each comprising of one share of the
Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one-half of one redeemable warrant (each whole warrant, a
“Warrant”). Each Warrant entitles the holder thereof to purchase one share of
Common Stock at a price of $11.50 per share, subject to adjustment. The Units
will be sold in the Public Offering pursuant to a registration statement on Form
S-1 and a prospectus (the “Prospectus”) filed by the Company with the U.S.
Securities and Exchange Commission (the “Commission”). Certain capitalized terms
used herein are defined in paragraph 1 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Tailwind Sponsor LLC (the “Sponsor”) and each of the undersigned
(each, an “Insider” and, collectively, the “Insiders”) hereby agree with the
Company as follows:

 

1.                   Definitions. As used herein, (i) “Business Combination”
shall mean a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the 8,625,500 shares of Class
B Common Stock of the Company, par value $0.0001 per share, outstanding prior to
the consummation of the Public Offering; (iii) “Private Placement Warrants”
shall mean the warrants to purchase shares of Common Stock of the Company that
will be acquired by the Sponsor for an aggregate purchase price of $9,700,000 or
$1.00 per Warrant, in a private placement that shall close simultaneously with
the consummation of the Public Offering (including Common Stock issuable upon
conversion thereof); (iv) “Public Stockholders” shall mean the holders of Common
Stock included in the Units issued in the Public Offering; (v) “Public Shares”
shall mean the Common Stock included in the Units issued in the Public Offering;
(vi) “Trust Account” shall mean the trust account into which a portion of the
net proceeds of the Public Offering and the sale of the Private Placement
Warrants shall be deposited; (vii) “Transfer” shall mean the (a) sale of, offer
to sell, contract or agreement to sell, hypothecate, pledge, grant of any option
to purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (viii) “Charter”
shall mean the Company’s Amended and Restated Certificate of Incorporation, as
the same may be amended from time to time.

 

2.                   Representations and Warranties.

 

(a)                 The Sponsor and each Insider, with respect to itself,
herself or himself, represent and warrant to the Company that it, she or he has
the full right and power, without violating any agreement to which it, she or he
is bound (including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer), to enter into this Letter
Agreement, as applicable, and to serve as an officer of the Company and/or a
director on the Company’s Board of Director (the “Board”), as applicable, and
each Insider hereby consents to being named in the Prospectus, road show and any
other materials as an officer and/or director of the Company, as applicable.

 



 

 

 

(b)                Each Insider represents and warrants, with respect to herself
or himself, that such Insider’s biographical information furnished to the
Company (including any such information included in the Prospectus) is true and
accurate in all material respects and does not omit any material information
with respect to such Insider’s background. The Insider’s questionnaire furnished
to the Company is true and accurate in all material respects. Each Insider
represents and warrants that such Insider is not subject to or a respondent in
any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; such Insider has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and such Insider is not currently a
defendant in any such criminal proceeding; and such Insider has never been
suspended or expelled from membership in any securities or commodities exchange
or association or had a securities or commodities license or registration
denied, suspended or revoked.

 

3.                   Business Combination Vote. It is acknowledged and agreed
that the Company shall not enter into a definitive agreement regarding a
proposed Business Combination without the prior consent of the Sponsor.  The
Sponsor and each Insider, with respect to itself or herself or himself, agrees
that if the Company seeks stockholder approval of a proposed initial Business
Combination, then in connection with such proposed initial Business Combination,
it, she or he, as applicable, shall vote all Founder Shares and any Public
Shares held by it, her or him, as applicable, in favor of such proposed initial
Business Combination (including any proposals recommended by the Board in
connection with such Business Combination) and not redeem any Public Shares held
by it, her or him, as applicable, in connection with such stockholder approval.

 

4.                   Failure to Consummate a Business Combination; Trust Account
Waiver.

 

(a)                 The Sponsor and each Insider hereby agree, with respect to
itself, herself or himself, that in the event that the Company fails to
consummate its initial Business Combination within the time period set forth in
the Charter, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up; (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, redeem 100% of the Public Shares, at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously release to the Company to pay income taxes (less up to $100,000 of
interest to pay dissolution expenses), divided by the number of then outstanding
Public Shares, which redemption will completely extinguish Public Stockholders’
rights as stockholders (including the right to receive further liquidation
distributions, if any); and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining stockholders
and the Board, liquidate and dissolve, subject in the case of clauses (ii) and
(iii) to the Company’s obligations under Delaware law to provide for claims of
creditors and in all cases subject to the other requirements of applicable law.
The Sponsor and each Insider agree not to propose any amendment to the Charter
(i) that would modify the substance or timing of the Company’s obligation to
provide holders of the Public Shares the right to have their shares redeemed in
connection with an initial Business Combination or to redeem 100% of the Public
Shares if the Company does not complete an initial Business Combination within
the required time period set forth in the Charter or (ii) with respect to any
provision relating to the rights of holders of Public Shares unless the Company
provides its Public Stockholders with the opportunity to redeem their Public
Shares upon approval of any such amendment at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay taxes, if any, divided by the number
of then-outstanding Public Shares.

 

(b)                The Sponsor and each Insider, with respect to itself, herself
or himself, acknowledges that it, she or he has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account of the Company
as a result of any liquidation of the Company with respect to the Founder Shares
held by it, her or him, if any. The Sponsor and each of the Insiders hereby
further waive, with respect to any Founder Shares and Public Shares held by it,
her or him, as applicable, any redemption rights it, she or he may have in
connection with the consummation of a Business Combination, including, without
limitation, any such rights available in the context of a stockholder vote to
approve such Business Combination or a stockholder vote to approve an amendment
to the Charter (i) that would modify the substance or timing of the Company’s
obligation to provide holders of the Public Shares the right to have their
shares redeemed in connection with an initial Business Combination or to redeem
100% of the Public Shares if the Company has not consummated an initial Business
Combination within the time period set forth in the Charter or (ii) with respect
to any provision relating to the rights of holders of Public Shares (although
the Sponsor and the Insiders shall be entitled to liquidation rights with
respect to any Public Shares they hold if the Company fails to consummate a
Business Combination within the required time period set forth in the Charter).

 



2

 

 

5.                   Lock-up; Transfer Restrictions.

 

(a)                 The Sponsor and the Insiders agree that they shall not
Transfer any Founder Shares (the “Founder Shares Lock-up”) until the earliest of
(A) one year after the completion of an initial Business Combination and (B) the
date following the completion of an initial Business Combination on which the
Company completes a liquidation, merger, capital stock exchange, reorganization
or other similar transaction that results in all of the Company’s stockholders
having the right to exchange their Common Stock for cash, securities or other
property (the “Founder Shares Lock-up Period”). Notwithstanding the foregoing,
if, subsequent to a Business Combination, the closing price of the Common Stock
equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within a 30-trading day period commencing at least 150 days after the
Company’s initial Business Combination, the Founder Shares shall be released
from the Founder Shares Lock-up.

 

(b)                The Sponsor and Insiders agree that they shall not effectuate
any Transfer of Private Placement Warrants or Common Stock underlying such
warrants until 30 days after the completion of an initial Business Combination.

 

(c)                 Notwithstanding the provisions set forth in paragraphs 5(a)
and (b), Transfers of the Founder Shares, Private Placement Warrants and Common
Stock underlying the Private Placement Warrants are permitted (a) to the
Company’s officers or directors, any affiliates or family members of any of the
Company’s officers or directors, any members or partners of the Sponsor or their
affiliates, any affiliates of the Sponsor, or any employees of such affiliates;
(b) in the case of an individual, by gift to a member of one of the individual’s
immediate family or to a trust, the beneficiary of which is a member of the
individual’s immediate family, an affiliate of such person or to a charitable
organization; (c) in the case of an individual, by virtue of laws of descent and
distribution upon death of the individual; (d) in the case of an individual,
pursuant to a qualified domestic relations order; (e) by private sales or
transfers made in connection with the consummation of a Business Combination at
prices no greater than the price at which the Founder Shares, Private Placement
Warrants or Class A Common Stock, as applicable, were originally purchased; (f)
by virtue of the laws of Delaware or the Sponsor’s organizational documents upon
liquidation or dissolution of the Sponsor; (g) to the Company for no value for
cancellation in connection with the consummation of an initial Business
Combination; (h) in the event of the Company’s liquidation prior to the
completion of an initial Business Combination; or (i) in the event of the
Company’s completion of a liquidation, merger, share exchange or other similar
transaction which results in all of the Company’s Public Stockholders having the
right to exchange their Common Stock for cash, securities or other property
subsequent to the completion of an initial Business Combination; provided,
however, that in the case of clauses (a) through (f) these permitted transferees
must enter into a written agreement agreeing to be bound by these transfer
restrictions.

 

(d)                During the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the Sponsor and each
Insider shall not, without the prior written consent of the Representative,
Transfer any Units, Common Stock, Warrants or any other securities convertible
into, or exercisable or exchangeable for, Common Stock held by it, her or him,
as applicable, subject to certain exceptions enumerated in Section 6(h) of the
Underwriting Agreement.

 

6.                   Remedies. The Sponsor and each of the Insiders hereby agree
and acknowledge that (i) each of the Underwriters and the Company would be
irreparably injured in the event of a breach by the Sponsor or such Insider of
its, her or his obligations, as applicable under paragraphs 3, 4, 5, 7, 10 and
11, (ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 



3

 

 

7.                   Payments by the Company. Except as disclosed in the
Prospectus, neither the Sponsor nor any affiliate of the Sponsor nor any
director or officer of the Company nor any affiliate of the officers shall
receive from the Company any finder’s fee, reimbursement, consulting fee, monies
in respect of any payment of a loan or other compensation prior to, or in
connection with any services rendered in order to effectuate the consummation of
the Company’s initial Business Combination (regardless of the type of
transaction that it is).

 

8.                   Director and Officer Liability Insurance. The Company will
maintain an insurance policy or policies providing directors’ and officers’
liability insurance, and the Insiders shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any of the Company’s directors or officers.

 

9.                   Termination. This Letter Agreement shall terminate on the
earlier of (i) the expiration of the Founder Shares Lock-up Period and (ii) the
liquidation of the Company.

 

10.                Indemnification. In the event of the liquidation of the Trust
Account upon the failure of the Company to consummate its initial Business
Combination within the time period set forth in the Charter, the Sponsor (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened) to which the Company may become subject as a result of any claim by
(i) any third party for services rendered or products sold to the Company
(except for the Company’s independent auditors) or (ii) any prospective target
business with which the Company has discussed entering into a transaction
agreement (a “Target”); provided, however, that such indemnification of the
Company by the Indemnitor (x) shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered or products sold to the
Company or a Target do not reduce the amount of funds in the Trust Account to
below the lesser of (i) $10.00 per Public Share and (ii) the actual amount per
Public Share held in the Trust Account as of the date of the liquidation of the
Trust Account if less than $10.00 per Public Share due to reductions in the
value of the trust assets, in each case net of interest that may be withdrawn to
pay the Company’s tax obligations, (y) shall not apply to any claims by a third
party or Target who executed a waiver of any and all rights to the monies held
in the Trust Account (whether or not such waiver is enforceable) and (z) shall
not apply to any claims under the Company’s indemnity of the Underwriters
against certain liabilities, including liabilities under the Securities Act of
1933, as amended. The Indemnitor shall have the right to defend against any such
claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the
Indemnitor, the Indemnitor notifies the Company in writing that it shall
undertake such defense.

 

11.                Forfeiture of Founder Shares. To the extent that the
Underwriters do not exercise their option to purchase additional Units within 45
days from the date of the Prospectus in full (as further described in the
Prospectus), the Sponsor agrees to automatically surrender to the Company for no
consideration, for cancellation at no cost, an aggregate number of Founder
Shares so that the number of Founder Shares will equal of 20% of the sum of the
total number of Common Stock and Founder Shares outstanding at such time. The
Sponsor and Insiders further agree that to the extent that the size of the
Public Offering is increased or decreased, the Company will effect a stock
split, stock dividend, reverse stock split or stock repurchase, as applicable,
with respect to the Founder Shares immediately prior to the consummation of the
Public Offering in such amount as to maintain the number of Founder Shares at
20% of the sum of the total number of Common Stock and Founder Shares
outstanding at such time.

 

12.                Entire Agreement. This Letter Agreement constitutes the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Letter Agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by all parties hereto.

 

13.                Assignment. No party hereto may assign either this Letter
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of the other parties. Any purported assignment in
violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee. This
Letter Agreement shall be binding on the Sponsor, each of the Insiders and each
of their respective successors, heirs, personal representatives and assigns and
permitted transferees.

 



4

 

 

14.                Counterparts. This Letter Agreement may be executed in any
number of original or facsimile counterparts, and each of such counterparts
shall for all purposes be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument.

 

15.                Effect of Headings. The paragraph headings herein are for
convenience only and are not part of this Letter Agreement and shall not affect
the interpretation thereof.

 

16.                Severability. This Letter Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Letter Agreement
or of any other term or provision hereof. Furthermore, in lieu of any such
invalid or unenforceable term or provision, the parties hereto intend that there
shall be added as a part of this Letter Agreement a provision as similar in
terms to such invalid or unenforceable provision as may be possible and be valid
and enforceable.

 

17.                Governing Law. This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. The parties hereto
(i) all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submit to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive,
and (ii) waive any objection to such exclusive jurisdiction and venue or that
such courts represent an inconvenient forum.

 

18.                Notices. Any notice, consent or request to be given in
connection with any of the terms or provisions of this Letter Agreement shall be
in writing and shall be sent by express mail or similar private courier service,
by certified mail (return receipt requested), by hand delivery or facsimile
transmission.

 

[Signature Page Follows]

 

5

 



 

  Sincerely,       TAILWIND SPONSOR LLC       By: /s/ Philip Krim   Name: Philip
Krim   Title: Manager

 

[Signature Page to Letter Agreement] 

 

 

 

  /s/ Philip Krim   Philip Krim

  

[Signature Page to Letter Agreement]

 

 

 



      /s/ Chris Hollod   Chris Hollod

  

[Signature Page to Letter Agreement]

 

 

 



      /s/ Matt Eby   Matt Eby

  

[Signature Page to Letter Agreement]

 

 

 



 

      /s/ Alan Sheriff   Alan Sheriff

 

[Signature Page to Letter Agreement]

 

 

 



      /s/ Wisdom Lu   Wisdom Lu

  

[Signature Page to Letter Agreement]

 

 

 



 

  /s/ Neha Parikh   Neha Parikh

 

[Signature Page to Letter Agreement]

 

 

 



 

  /s/ Will Quist   Will Quist

 

[Signature Page to Letter Agreement]

 



 

 

 

Acknowledged and Agreed:

 

TAILWIND ACQUISITION CORP.

  

By:  /s/ Chris Hollod     Name:  Chris Hollod     Title: Chief Executive Officer
 

 

[Signature Page to Letter Agreement]

 



 

 

 

 

 